Citation Nr: 1720626	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-40 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for left foot hammertoes with clawfoot deformity due to Reiter's syndrome for the period beginning September 14, 2009.

2. Entitlement to an increased rating in excess of 30 percent for right foot hammertoes with clawfoot deformity due to Reiter's syndrome for the period beginning September 14, 2009.

3. Whether the April 1998 rating decision, which assigned an effective date of February 19, 19996 for the grant of a total disability rating based on individual unemployability (TDIU), was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. S.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The RO granted an increased rating of 30 percent for the Veteran's bilateral disability in an October 2014 rating decision, effective September 14, 2009. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the grant of the increased rating covers the entire period on appeal, the issues have been re-characterized on the title page as entitlement to increased ratings in excess of 30 percent for left and right foot hammertoes.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has been in receipt of TDIU throughout the period on appeal, and therefore it is not raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran is already in receipt of the housebound rate. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran's disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer any further issues of entitlement to SMC at this time.

A Decision Review Officer (DRO) hearing was held in April 2010. The Veteran and Mr. S. testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. Transcripts of both hearings are associated with the claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal were remanded by the Board in March 2014. In its final instruction, the Board requested that the issues on appeal be readjudicated, and that if the issues remained denied that the Veteran and his representative be provided with a supplemental statement of the case. See March 2014 Board Decision at 24-25. Following the remand, a supplemental statement of the case continuing the denial of the issues on appeal was issued in October 2014. 

However, in December 2014 the supplemental statement of the case was returned as undeliverable. Upon inspection, it appears that the supplemental statement of the case was mailed to a different address than the Board decision as well as a different address than is currently of record in the Veteran's electronic claims file. As the Veteran was not provided with a supplemental statement of the case as required by the March 2014 Board remand, the Board must remand the issues so that another supplement statement of the case can be sent to the Veteran at his current address of record. Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with another supplemental statement of the case at his current mailing address of record. The supplemental statement of the case should readjudicate the issues of entitlement to increased rating for right and left foot hammer toes due to Reiter's syndrome for the period from September 14, 2009 forward. 

The supplemental statement of the case must also address whether the April 1998 rating decision, which assigned an effective date of February 19, 1996 for the grant of TDIU, was clearly and unmistakably erroneous. The supplemental statement of the case should include the laws and regulations pertaining to allegations of clear and unmistakable error and must address the allegation of error as set forth in the October 2008 petition (i.e., failing to forward a formal application for TDIU in response to informal claims). 

The Veteran and his representative should be afforded the applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




